CAVANAUGH, Judge,
dissenting:
I respectfully dissent from the majority’s disposition of the instant appeal. Regardless of the facial merit of the claim for termination, the nature of the action requires a deliberate recognition of the natural parents’ due process *462rights. This court has consistently recognized that “[T]he finality of termination of a natural parent’s rights to his child and the harsh connotations thereof carry great emotional impact on both child and parent and for that reason the law has been unwilling to terminate a natural parent’s rights unless the record clearly warrants such a finding.” In re Adoption of P., 475 Pa. 197, 204, 380 A.2d 311, 314 (1977) (citation omitted); In Re Santelia, 318 Pa.Super. 413, 417, 465 A.2d 21, 23 (1983) (when considering the involuntary termination of parental rights, this court should be “mindful of the irreversible nature and serious emotional impact” involved in such a decision.) (quoting In re Adoption of Orwick, 464 Pa. 549, 555, 347 A.2d 677, 680 (1975); Matter of M.L.W., 307 Pa.Super. 29, 33, 452 A.2d 1021, 1024 (1982) (“Because of the importance placed on the family, the Commonwealth may disrupt the parent-child relationship only upon a clear showing of necessity; moreover, even if removal is necessary to protect the child, every effort should be made to reunite the family.”) (citation omitted); Santosky v. Kramer, 455 U.S. 745, 753-754, 102 S.Ct. 1388, 1394-1395, 71 L.Ed.2d 599, 606 (1982) (“When the State moves to destroy weakened familial bonds, it must provide the parents with fundamentally fair procedures.”) (Footnote omitted).
Several factors warrant a remand of this case. Initially, it is important to note that the hearing at issue was scheduled for February 27, 1986, and appellants requested a continuance until the end of March.1 Given the fact that this matter has been in litigation for a considerable period of time, a one month continuance would not appear to be unreasonable or excessive. Pennsylvania Rule of Civil Procedure 216(A)(4) provides that the following is a basis for allowing a continuance: “Such special ground as may be allowed in the discretion of the court.” In view of the fact *463that the appellants are faced with the permanent loss of their two children, I would find that the requisite criteria have been satisfied and the trial court’s denial was an abuse of discretion. It matters not that appellant father’s failure to appear at the rehearing in February was occasioned by the fact that he was then in the process of fighting extradition to Pennsylvania. He was fully entitled to take such action and should not be penalized for exercising his rights.
Moreover, the hearing below was conducted by the court sitting without a jury. Accordingly, rescheduling would not have caused a significant amount of inconvenience.
Finally, as the attorney for the children asserted in her brief, “[The children] have progressed very well in foster care and have become bonded to the foster parents, with whom they have lived since the initial placements.” Accordingly, it is evident that a one month delay would not have had a negative impact upon the children who were then enjoying adequate care.
For all of the above reasons, I find that the lower court abused its discretion in refusing to grant the appellants’ request for a continuance. Accordingly, I would remand for a rehearing.

. According to a letter appended to the brief of the childrens’ attorney, Dorothy Levadites, Esq., appellants’ attorney received telephone calls from the parents "requesting that the hearing in the above matter now scheduled for Thursday, February 27, 1986 at 1:30 P.M. be continued until the end of March.” Addendum III page 1. (Letter from John J. *463Moran, II, Esq. to the Honorable Robert I. Shadle, dated February 20, 1986.)